Exhibit 16.1 MSPC Certified Public Accountants and Advisors A Professional Corporation An independent firm associated with MOORE STEVENS International Limited April 11, 2010 Securities and Exchange Commission Washington, D.C.20549 Commissioners: We have read Transax International Limited’s statements included under Item 4.01 of its Form 8-K filed on April 11, 2010 and we agree with such statements concerning our firm. Very truly yours, /s/ MSCP MSCP Certified Public Accountants and Advisors, A Professional Corporation www.mspc-cpa.com 340 North Avenue, Cranford, NJ07016-2496Tel 908 272-7000Fax 908 272-7101 546 5th Avenue, New York, NY10036-5000 Tel 212 682-1234Fax 212 687-8846
